DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment to claims 3-7, 9, and 10 have obviate the prior 112 rejection, which have been removed.  
The prior Double Patenting rejection has also been removed, as the copending claims (which have since been allowed) do not require the addition of the instantly claimed components in order to reduce plasticity.  
While the pending claims are considered to be in condition for allowance, the Office does not necessarily agree with all of the assertions made by Applicant in the Remarks filed January 24, 2022.  Specifically, Applicant states several times that the instantly claimed specific acid treatment achieves unexpected results over the prior art, of record.  This is not true and has been addressed at least in the Response to Arguments section of the Final Office action mailed November 24, 2022.  As previously stated, the step of the acid treatment is explicitly taught by the prior art, as previous claim 1 was previously anticipated.  The current amendment to claim 1 has no apparent bearing on the acid treatment, as alleged by Applicant, and thus said acid treatment is not considered to be a persuasive reason for allowance.  
However, claims 1 and claim 15 (noting that claim 1 incorporates subject matter of previous claim 13) do positively require the addition of claimed components in prima facie obviousness rejection.  

Allowable Subject Matter
Claims 1, 3-7, 9-12, and 15 are allowed.  
The following is an examiner’s statement of reasons for allowance: See Response to Arguments, above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732